Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 4 January 2022 is acknowledged.  Although Applicant failed to elect a Species of the aromatic compounds, this Species Election is withdrawn in view of the Prior Art of record.
Claims 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Al-Nakhli (2019/0093451) (cited by Applicant).
Regarding independent claim 1, Al-Nakhli discloses A method for controlling unwanted water production in a water producing zone in a subterranean formation (abstract “Reducing water permeability in a subterranean formation” and Figs. 3A/3B), comprising: 
flowing a solution of asphaltene into a wellbore such that it contacts the water producing zone ([0029] “injecting the treatment material into the subterranean formation” and [0023] “The petroleum product includes at least one of asphaltenes” and Fig. 3B); and 
flowing an aqueous solution into the wellbore (e.g., [0036] “approximately 2 pore volumes of a 1:1 volume mixture of ammonium chloride (2M) and sodium nitrite (2M) were injected in pre-designated injection direction through the second injection line”) such that it contacts the solution of asphaltene in the water producing zone to force precipitation of asphaltene ([0030] “In 206, the treatment material is solidified in the subterranean formation. Solidifying the treatment material in the subterranean formation includes increasing a viscosity of the treatment material. Increasing the viscosity of the treatment material includes lowering a temperature of the treatment material, removing solvent from the treatment material, or a combination thereof, to bind the petroleum product to the subterranean formation. […] In some embodiments, removing the solvent from the treatment material includes flooding of the solvent with brine” and Fig. 3B).
Regarding claim 2, Al-Nakhli discloses wherein the aqueous solution comprises water ([0030] “flooding of the solvent with brine” = water).
Regarding claim 3, Al-Nakhli discloses determining that coproduced water exceeds acceptable limits ([0034] “FIG. 3A depicts subterranean formation 300 with oil producing zone 302 and water producing zone 304 proximate wellbore 306 prior to treatment as described herein to reduce water permeability. FIG. 3B depicts subterranean formation 300 with oil producing zone 302 and water producing zone 304 proximate wellbore 306 after treatment as described herein to reduce water permeability. Treatment material 308 effectively blocks water in water producing zone 304 from reaching wellbore 306, thereby reducing water permeability”; the water producing zone must exceed acceptable limits in order to be a “water producing zone”).
Regarding claims 6 and 7, Al-Nakhli discloses 
(claim 6) forcing the solution of asphaltene into the water producing zone (e.g., [0034] “Treatment material 308 effectively blocks water in water producing zone 304 from reaching wellbore 306”); and/or
(claim 7) pumping the aqueous solution into the water producing zone after the solution of asphaltene (e.g., [0030] “flooding of the solvent with brine” = must be contacted with brine after the asphaltene treatment material is in the treatment zone, or else would react prematurely).
Regarding claim 11, Al-Nakhli discloses wherein the solution of asphaltene comprises xylenes, toluene, or both ([0024] “decreasing the viscosity of the petroleum product includes at least one of heating the petroleum product and combining the petroleum product with an organic solvent. Examples of suitable organic solvents include xylene, benzene, diesel, cyclohexane, toluene, methylcyclohexane, isopropyl benzene, decalin, tetralin, methylnaphthalene, acetone, and chloroform”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Al-Nakhli as in claim 1.
Regarding claim 8, Al-Nakhli discloses “In 204, the treatment material is provided to a subterranean formation. Providing the treatment material to the subterranean formation typically includes injecting the treatment material into the subterranean formation” ([0029]) and “In 206, the treatment material is solidified in the subterranean formation. Solidifying the treatment material in the subterranean formation includes increasing a viscosity of the treatment material. […] removing the solvent from the treatment material includes flooding of the solvent with brine” ([0030]).  “Flooding … with brine” must refer to diluting the treatment material with the brine after it is placed.
However, Al-Nakhli fails to disclose alternating/repeating flowing the asphaltene and the aqueous solution.
alternating: 
flowing the solution of asphaltene into the water producing zone; and 
flowing the aqueous solution into the water producing zone after the solution of asphaltene,” by repeating the flooding of the treatment fluid solvent with brine, in order to ensure a successful water producing zone blocking treatment.

Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 103 as obvious over Al-Nakhli as in claim 1, and further in view of Eluru (2019/0106615).
Regarding claims 4, 5, 9, and 10, Al-Nakhli discloses “In 204, the treatment material is provided to a subterranean formation. Providing the treatment material to the subterranean formation typically includes injecting the treatment material into the subterranean formation” ([0029]) and “Treatment material 308 effectively blocks water in water producing zone 304 from reaching wellbore 306, thereby reducing water permeability” ([0034]).
However, Al-Nakhli fails to disclose placing and removing zonal isolation devices above and below the treatment zone.
Nevertheless, it is rather ordinary and typical to place and remove packers above and below a treatment zone to ensure the treatment targets the zone.  For example, Eluru teaches “the selective reduction of water permeability of subterranean formations” (abstract) wherein “In operation, the coiled tubing 108 may be used to place packers 114 above and below a zone that is desired to be treated, such as water-producing zone 119. The packers 114 serve to isolate the water-producing zone 119 for treatment. A treatment fluid according to the present disclosure may be prepared at the surface in the mixing tank 130. The pump 120 introduces the treatment fluid through the coil tubing 108 into the isolated water-producing zone 119. After the treatment fluid has been introduced into the water-producing zone 119, the packers 114 may be removed and the coil tubing retracted from the wellbore 116. The treatment fluid remains and seals the water-producing zone 119” ([0038]). 

(claim 4) placing a zonal isolation device above the water producing zone prior to flowing the solution of asphaltene into the wellbore; and/or
(claim 5) placing a zonal isolation device below the water producing zone prior to flowing the solution of asphaltene into the wellbore; and/or
(claim 9) removing a zonal isolation device from above the water producing zone after the precipitation; and/or
(claim 10) removing a zonal isolation device from below the water producing zone after the precipitation.

Claim 12 is rejected under 35 U.S.C. 103 as obvious over Al-Nakhli as in claim 1, and further in view of Naumov (2017/0058185).
Regarding claim 12, Al-Nakhli discloses “In 202, a viscosity of the petroleum product is decreased to yield a treatment material. As described herein, “petroleum product” refers to asphaltenes, tar, or a combination thereof. In some embodiments, decreasing the viscosity of the petroleum product includes at least one of heating the petroleum product and combining the petroleum product with an organic solvent” such as “benzene,” “toluene,” and “xylene” ([0024]).
However, Al-Nakhli fails to disclose or teach including surfactants in the asphaltene treatment material to decrease the viscosity similarly to the organic solvents.
Naumov teaches “controlling the precipitation of asphaltene” (abstract) wherein “The chemical treatment techniques may include the addition of dispersants, antifoulants, coagulants, flocculants and polar co-solvents to control the deposition at various stages of the oil production pipeline” ([0017]).  Naumov further teaches “The polar co-solvents, such as aromatic hydrocarbons, may act by the re-dissolution of already formed asphaltene deposits. The aromatic hydrocarbons may be benzene, toluene, xylenes, or chlorinated aromatics” ([0018]), and acting similarly, “Chemical stabilizers or inhibitors may act surfactants such as nonyl phenol, dodecylbenzenesulfonic acid and dodecylresorcinol are more effective in inhibiting asphaltene precipitation than resins, due to the interaction between the acidic sites of these molecules with asphaltene. The surfactants may include a polar head that interacts with asphaltene micelles, producing a stabilizing effect and thereby inhibiting asphaltene precipitation” ([0019]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Nakhli to include “wherein the solution of asphaltene comprises surfactants,” in order to decrease the viscosity of the treatment material (as desired by Al-Nakhli) with a similar mechanism as the organic solvents already used by Al-Nakhli, as taught by Naumov.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,021,647 in view of Eluru and Naumov.
Claim 1 is substantially the same as 11,021,647 claim 1, and the remaining distinctions in the claims are similarly obvious over Eluru and Naumov as above.  
Nevertheless, Applicant may simply incorporate current claim 13 into independent claim 1, instead of filing a Terminal Disclaimer.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,655,053 in view of Eluru and Naumov.
Claim 1 is substantially the same as 10,655,053 claim 1, and the remaining distinctions in the claims are similarly obvious over Eluru and Naumov as above.  
Nevertheless, Applicant may simply incorporate current claim 13 into independent claim 1, instead of filing a Terminal Disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Limburg (2,223,789) also discloses introducing and precipitating asphaltene (asphalt bitumen) when diluted with water (claim 1).  However, this reference fails to disclose or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674